Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 and 5 have been amended.
Claims 4 and 8 – 10 have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  the terms “finger print” should be one word, i.e. “fingerprint.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shulman et al. (US PGPub 2017/0032382 A1).
In regards to claim 1, Shulman discloses an asset tracking system, comprising: 
a smart device having a camera, a GPS, and a display (¶ 18, 26, 35, 59, 101 wherein a smartphone having a camera and GPS is disclosed); 
an asset, the asset being selected from one of a virtual asset and a physical asset (¶ 16, 21 wherein the asset is a physical product having a cover label that the user can peel to reveal a scannable or readable code/symbol using a device to scan or read the code/symbol and transmit it to a central server);
In regards to:
an ownership history assigned to the asset, the ownership history having:
a first owner identification, the first owner identification is a finger print recognition of the first user; and
a second owners identification
(¶ 27, 36, 37, 42, 57 the system allows for multiple users to be added to the record of ownership.  As a non-limiting example, the system, upon detection of a particular event, will send out a notification to all users that have been associated with the record or if there is a transfer of ownership, the system can refer to the record of ownership in order to identify an original owner and determine whether a second owner can transfer ownership to a third potential owner and maintains the list of owners; ¶ 25, 29, 30, 33, 36, 37, 52, 54, 78 wherein the mobile device receives verification of the owner, e.g., fingerprint, password, biometric, and etc., in order to allow the user to use the mobile device, scan a product tag, and have a virtual tag be created and associated with the owner and the owner’s device in order to allow the system to create a log of ownership;);
a central server configured to communicate with the smart device to receive and store data (¶ 50 wherein the smartphone and server communicate with one another); 
a platform accessible from the smart device, wherein the platform is configured to (¶ 18 wherein the mobile device is running software to perform the following): 
receive a designation from a first user to create a virtual tag associated with the asset, wherein the virtual tag has a first location associated with a first location of the asset as automatically determined by the smart device with the GPS unit as the smart device with the GPS unit is in close proximity to the asset (In light of ¶ 17 of the specification, a virtual tag is nothing more than virtual information that is associated with an asset and created from input of a receipt, online purchase, scanning of a variety of codes, or the like and that the virtual tag could be manually input via a user, such as inputting a serial number, a value, a model, etc. relating of the asset and that each tag correlates to a unique ID and tracks a log/history of the asset.  In other words, the origin of the virtual information (tag) is based on information that was attained from a physical object, such as the physical tag of Shulman, which will be discussed below, and is considered a “virtual” tag because it is electronic information that has been associated with, i.e. tagged, with an asset.
¶ 16, 17, 22, 23, 24 wherein the user scans the physical tag on the product so that it can be transmitted to the central server for storage and management, thereby allowing the user to create a virtual tag that is now associated with the asset and to allow the system to monitor fraudulent activity, ownership, and etc.; ¶ 26, 35, 36, 59, 63 wherein the tag is further associated with location information using the GPS unit of the scanning device in order to associate the scanning location; ¶ 5, 16, 21 wherein the asset is a physical product having a cover label that the user can peel to reveal a scannable or readable code/symbol using a device to scan or read the code/symbol and transmit it to a central server, thereby resulting in the scanning device, e.g., smartphone, to be in close proximity to the asset);
store the virtual tag associated with the asset, the virtual tag having a unique identifier associated with the asset (¶ 16, 24, 32 wherein the mobile device has a unique identifier, i.e. virtual tag, that is associated with the asset and wherein the mobile device was used to acquire unique information from the asset that is used for creating the virtual tag); 
In regards to:
receive a first verification of ownership by receiving an identifying information of the first user, the first verification of ownership establishing the first owner identification of the ownership history; 
assign the first verification of ownership to the virtual tag, thereby creating a transactional log of ownership 
storing the first verification of ownership and the first owner identification within the data to be retrieve from the smart device or platform via the virtual tag 
(¶ 25, 29, 30, 33, 36, 37, 52, 54, 78 wherein the mobile device receives verification of the owner, e.g., fingerprint, password, biometric, and etc., in order to allow the user to use the mobile device, scan a product tag, and have a virtual tag be created and associated with the owner and the owner’s device in order to allow the system to create a log of ownership; ¶ 27, 36, 37, 42, 57 the system also allows for multiple users to be added to the record of ownership.  As a non-limiting example, the system, upon detection of a particular event, will send out a notification to all users that have been associated with the record or if there is a transfer of ownership, the system can refer to the record of ownership in order to identify an original owner and determine whether a second owner can transfer ownership to a third potential owner);
In regards to:
receive a second verification of ownership by receiving an identifying information of a second user, the second verification of ownership establishing the second owner identification of the ownership history; 
storing the second verification of ownership and the second owner identification within the data to be retrieved from the platform through the virtual tag;
determining a second location of the asset associated with the second owner;
assign the second verification of ownership to the virtual tag, thereby adding to the transactional log of ownership
storing the second verification of ownership and the second owner identification within the data to be retrieve from the smart device or platform via the virtual tag;
(¶ 25, 29, 30, 33, 36, 37, 52, 54, 78 wherein the mobile device receives verification of the owner, e.g., fingerprint, password, biometric, and etc., in order to allow the user to use the mobile device, scan a product tag, and have a virtual tag be created and associated with the owner and the owner’s device in order to allow the system to create a log of ownership; ¶ 27, 36, 37, 42, 57 the system also allows for multiple users to be added to the record of ownership.  As a non-limiting example, the system, upon detection of a particular event, will send out a notification to all users that have been associated with the record or if there is a transfer of ownership, the system can refer to the record of ownership in order to identify an original owner and determine whether a second owner can transfer ownership to a third potential owner.; ¶ 26, 35, 36, 59, 63 wherein the tag is further associated with location information using the GPS unit of the scanning device in order to associate the scanning location); and
wherein the ownership history follows the virtual tag as the virtual tag follows the asset and wherein the virtual tag is a digital visual indicator associated with the asset and is displayed digitally within the display of the smart device as a representative of the asset (Fig. 1; ¶ 5, 101 wherein the scanning device, such as a smartphone, comprises a display and camera to allow the user to place the smartphone in close proximity to the asset, view the QR code that is on the product, scan or take a picture of the QR code for transmission to the central server, thereby resulting in the QR code being a virtual QR code that is displayed on the smartphone and allowing for its transmission to the central server for storage and management.; ¶ 27, 36, 37, 42, 57 the system also allows for multiple users to be added to the record of ownership.  As a non-limiting example, the system, upon detection of a particular event, will send out a notification to all users that have been associated with the record or if there is a transfer of ownership, the system can refer to the record of ownership in order to identify an original owner and determine whether a second owner can transfer ownership to a third potential owner, thereby further allowing the system to have the virtual tag follow the asset.);
wherein the first verification of ownership and the second verification of ownership confirm a consent of ownership transfer from the first user to the second user, the consent being tied to the transactional log (¶ 27, 36, 37, 42, 57 the system also allows for multiple users to be added to the record of ownership.  The system maintains this information as a reference of ownership and consent as it allows for the determination that a first user has, indeed, consented to transfer ownership of the asset to a second user (and/or additional users by way of the first user authorizing it or the second user authorizing a third and so forth)); and
wherein the transactional log is permanent and unchangeable in association with the asset (¶ 27, 36, 37, 42, 57 the system also allows for multiple users to be added to the record of ownership.  This ownership record is used as a means of maintaining authenticity of the asset, thereby resulting in the record being permanent and unchanged so as to maintain the authenticity of the asset.).
In regards to claim 2, Shulman discloses the system of claim 1, wherein the first verification of ownership is one or more of: a username; a fingerprint as determined via a fingerprint scanner of the smart device; a facial recognition via the camera; and a password (¶ 30, 78 wherein the verification can be username, fingerprint, facial recognition, and/or password). 
In regards to claim 3, Shulman discloses the system of claim 1, wherein the mobile platform is further configured to: update the location of the asset and assign updated locations to each of the first and second verification of ownership (¶ 26, 34, 35, 39, 45, 54, 74, 76 wherein the location is determined upon scanning of the product in order to determine the product is being acquired outside an intended location as well as identifying users by location which can be used by the system in order to perform additional verification/authentication processes, e.g., determining whether an authorized user is scanning a product at an authorized/expected location (e.g., to determine if there is fraud being committed)). 
In regards to claim 5, Shulman discloses a method of tracking ownership of an asset, the method comprising:
virtually tagging an asset through a smart device, wherein the virtual tagging assigns a unique identifier to the asset and creates a digital visual indicator associated with the asset and is displayed digitally within a display of the smart device as a representative of the asset (¶ 50 wherein the smartphone and server communicate with one another; ¶ 16, 24, 32 wherein the mobile device has a unique identifier, i.e. virtual tag, that is associated with the asset and wherein the mobile device was used to acquire unique information from the asset that is used for creating the virtual tag; Fig. 1, 2A, 2B; ¶ 5, 101 wherein the scanning device, such as a smartphone, comprises a display and camera to allow the user to place the smartphone in close proximity to the asset, view the QR code that is on the product, scan or take a picture of the QR code for transmission to the central server, thereby resulting in the QR code being a virtual QR code that is displayed on the smartphone and allowing for its transmission to the central server for storage and management, as well as further allowing for presenting a visual indicator associated with the asset, see for example Fig. 2A, 2B); 
determining a first location of the asset via the smart device and a GPS unit based on the smart device being within proximity to the asset (¶ 16, 17, 22, 23, 24 wherein the user scans the physical tag on the product so that it can be transmitted to the central server for storage and management, thereby allowing the user to create a virtual tag that is now associated with the asset and to allow the system to monitor fraudulent activity, ownership, and etc.; ¶ 26, 35, 36, 59, 63 wherein the tag is further associated with location information using the GPS unit of the scanning device in order to associate the scanning location; ¶ 5, 16, 21 wherein the asset is a physical product having a cover label that the user can peel to reveal a scannable or readable code/symbol using a device to scan or read the code/symbol and transmit it to a central server, thereby resulting in the scanning device, e.g., smartphone, to be in close proximity to the asset);
In regards to:
receiving a first verification of ownership by receiving an identifying information of a first user; 
assigning the first verification of ownership to the virtual tag, thereby creating a log of ownership 
(¶ 25, 29, 30, 33, 36, 37, 52, 54, 78 wherein the mobile device receives verification of the owner, e.g., fingerprint, password, biometric, and etc., in order to allow the user to use the mobile device, scan a product tag, and have a virtual tag be created and associated with the owner and the owner’s device in order to allow the system to create a log of ownership); 
In regards to:
receiving a second verification of ownership by receiving an identifying information of a second user; and 
assigning the second verification of ownership to the virtual tag, thereby adding to the log of ownership 
(¶ 25, 29, 30, 33, 36, 37, 52, 54, 78 wherein the mobile device receives verification of the owner, e.g., fingerprint, password, biometric, and etc., in order to allow the user to use the mobile device, scan a product tag, and have a virtual tag be created and associated with the owner and the owner’s device in order to allow the system to create a log of ownership; ¶ 27, 37, 42 the system also allows for multiple users to be added to the record of ownership.  As a non-limiting example, the system, upon detection of a particular event, will send out a notification to all users that have been associated with the record or if there is a transfer of ownership, the system can refer to the record of ownership in order to identify an original owner and determine whether a second owner can transfer ownership to a third potential owner.). 
In regards to claim 6, Shulman discloses the method of claim 5, further comprising: update the location of the asset and assign updated locations to each of the first and second verification of ownership (¶ 26, 34, 35, 39, 45, 54, 74, 76 wherein the location is determined upon scanning of the product in order to determine the product is being acquired outside an intended location as well as identifying users by location which can be used by the system in order to perform additional verification/authentication processes, e.g., determining whether an authorized user is scanning a product at an authorized/expected location (e.g., to determine if there is fraud being committed)). 

_____________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US PGPub 2017/0032382 A1) in view of Gutierrez (US PGPub 2010/0153873 A1).
In regards to claim 7, Shulman discloses a system and method that manages the ownership of an asset and tracks whether multiple users are owners or whether ownership is being transferred from one user to another.  Although the system stores and allows for the transfer of information to demonstrate ownership of an asset, Shulman fails to disclose whether it is well-known in the art for the information to also include a virtual receipt.
To be more specific, Shulman fails to explicitly disclose:
the method of claim 1, further comprising: saving a virtual receipt associated with the asset, the virtual receipt configured to be transferred between the first user and the second user. 
However, Guitierrez teaches that it is old and well-known in the art transfer an electronic receipt from one user to another (Claim 54).  Shulman discloses that the system maintains a record of owners of an asset, which include consumers, retailers, and so forth, as the system utilizes the record in order to determine ownership of an asset.  One of ordinary skill in the art looking upon the teachings of Guitierrez would have found that a receipt serves as evidence that a user is entitled possession of an asset.  As a result, one of ordinary skill in the art would have found it obvious to use and transfer receipts for items purchased, as taught by Guitierrez, in the ownership management system and method of Shulman as a receipt would serve as additional information that can be used in order to maintain a clear record of ownership, especially since Shulman discloses that ownership may be shared amongst users or transferred between users.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the ownership management system and method of Shulman with the ability to store and allow for the transfer of receipts, as taught by Guitierrez, as this would result in a more robust and accurate system and method of tracking and determining asset ownership.  Since Shulman discloses that various types of information can be used it would have been obvious that simply adding another well-known proof of ownership, in this case, a receipt, would have bolstered the record keeping process and objective of Shulman.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 102/103
The Examiner asserts that the applicant’s arguments directed towards Shulman are the same exact arguments received on 10/25/2021, which were responded to in the Non-Final Rejection mailed on 12/10/2021, but not addressed by the applicant in the instant response.
Pertinent Arguments
Claim 4
Applicant’s arguments with respect to claim 4 (Shulman in view of Adjaoute) has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as claim 4 has been cancelled.
Claim 7
The Examiner does not understand the argument that the applicant is attempting to convey with regards to Gutierrez.  Gutierrez has been provided as a teaching for claim 7, but it appears that the applicant’s argument is pertaining to claim 1 as the applicant states “hereby amended in the claims.”  However, as was stated, Gutierrez was not used to rejection claim 1.  Additionally, similar to claim 4 (Adjaoute), the applicant makes a conclusory statement that is referencing claim 1 and copies and pastes Figures from Gutierrez, but does not present any additional remarks as to why random figures are being referenced to or how they relate to subject matter that the reference is not being used for.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/9/2022